FILED
                            NOT FOR PUBLICATION                              MAR 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KEVIN WILLIAM KING,                              No. 13-56473

               Plaintiff - Appellant,            D.C. No. 2:13-cv-04813-UA-VBK

  v.
                                                 MEMORANDUM*
COUNTY OF LOS ANGELES; LOS
ANGELES COUNTY SHERIFFS
DEPARTMENT,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, Chief Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Former California state prisoner Kevin William King appeals pro se from

the district court’s order denying him leave to file his complaint in forma pauperis.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion. O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990). We reverse and

remand.

      While the grant or denial of a request to proceed in forma pauperis is

discretionary, the district court’s mere statement that King “may request the Court

to allow him to amend [the complaint in another pending action] to add any new

allegations” is not an adequate basis for denying King’s request to proceed in

forma pauperis in this action. See Tripati v. First Nat’l Bank & Trust, 821 F.2d
1368, 1370 (9th Cir. 1987) (“A district court may deny leave to proceed in forma

pauperis at the outset if it appears from the face of the proposed complaint that the

action is frivolous or without merit.”).

      REVERSED and REMANDED.




                                           2                                     13-56473